Citation Nr: 0803082	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  01-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1976 to October 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO denied the veteran's petition to reopen his previously 
denied claim for service connection.  

A Board decision of December 2005 reopened the veteran's 
claim for service connection of a psychiatric disorder on the 
basis of new and material evidence, but remanded the matter 
for additional development.  This matter is now returned to 
the Board for further consideration.


FINDINGS OF FACT

1.  The veteran's psychiatric disorder was not noted on the 
service entrance examination.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's psychiatric disorder existed prior to service.

3.  The veteran's psychiatric disorder did not permanently 
increase in severity during service.


CONCLUSIONS OF LAW

1.  The veteran's psychiatric disorder clearly and 
unmistakably existed prior to his entry into military 
service, and the presumption of soundness at induction is 
rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 
(West 2002 
& Supp. 2007); 38 C.F.R. § 3.306(b) (2007).

2.  The veteran's preexisting psychiatric disorder was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

As previously indicated, in a December 2005 decision, the 
Board determined new and material evidence had been received 
and reopened the veteran's claim for service connection for a 
pyschiatric disorder and remanded the issue to the AOJ for 
further development.  Pursuant thereto, a March 2006 letter 
sent to the appellant fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  Additional VA 
letters were mailed to the appellant in September 2006 and 
March 2007.  The appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  The AOJ 
adjudicated the issue of entitlement to service connection 
for a psychiatric disorder and issued a supplemental 
statement of the case in July 2007.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records of May 2000 through June 2005.  The veteran submitted 
private treatment records from September 1972 through 
September 1985.  At the veteran's request, the RO attempted 
to obtain VA treatment records from the Boston VA Medical 
Center (VAMC), but the Boston RO responded in April 2004 and 
March 2007 that no such records were available.  The 
appellant was afforded a VA medical examination in October 
2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  The 
veteran was advised of this in a July 2007 supplemental 
statement of the case, which included the letter as an 
attachment.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (2007).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2007).

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2007).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

Turning to the merits of the claim, the Board finds that the 
veteran's psychiatric disorder was not "noted" on the 
service entrance examination.  The veteran's entrance 
examination report of April 1976 was silent for any mention 
of psychiatric disorder.  Because a psychiatric disorder was 
not "noted" at the time of the April 1976 service entrance 
examination, the veteran is entitled to the presumption of 
sound condition.  38 U.S.C.A. § 1111. 

Private treatment records of September through October 1972 
show the veteran sought in-patient psychiatric treatment due 
to a crisis caused by his divorce.  In September 1973 the 
veteran was privately treated and records showed psychotic 
and aggressive behavior towards family members.  Private 
treatment records of February 1976 indicate the veteran was 
hospitalized again for a psychiatric disorder.

Service medical records of December 1978, while the veteran 
was hospitalized for a psychiatric disorder at Ft. Gordon 
Army Hospital, reveal that the veteran had had a "nervous 
breakdown" in 1967, which required six months of 
hospitalization during which time he was treated with 
electroshock therapy and Thorazine.  After discharge from the 
hospital, he held various jobs for four years and was re-
hospitalized at least three times for periods of one to four 
months for subsequent decompensations requiring neuroleptic 
therapy before his service.  Based on this evidence, the 
Board finds that the presumption of sound psychiatric 
condition is rebutted by clear and unmistakable (obvious and 
manifest) evidence that the veteran's psychiatric disorder 
pre-existed service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.  

The next question is whether clear and unmistakable evidence 
shows that the pre-existing disability of psychiatric 
disorder was aggravated during service.  The January 1979 
Physical Evaluation Board's final diagnosis was 
"schizophrenia, undifferentiated type, chronic, severe, 
unimproved, manifested by blunted affect, loose associations, 
thought broadcasting and no insight into reasons for 
hospitalization; minimal precipitating stress of routine 
military duty; severe predisposition of history of multiple 
past psychiatric hospitalizations'; impairment marked for 
further military duty".  The record of December 1978, signed 
in January 1979, stated the psychiatric condition existed 
prior to service, and was not incurred in the line of duty.  
In an addendum of May 1979 to the January 1979 Physical 
Evaluation Board, the physician found the veteran's 
psychiatric condition was incurred in the line of duty, and 
although it existed prior to service, it was "with service 
aggravation."  

In October 1983, the veteran sought help for his psychiatric 
disorder and in  February 1984 his hallucinations had 
diminished.  Private treatment records of April 1984 indicate 
the veteran was hospitalized again for a psychiatric disorder 
with aggressive tendencies and persecutory ideas.  In May and 
July of 1985 private treatment records reveal the veteran was 
sleeping better and had no hallucinations.  In May 2000 the 
veteran was hospitalized again at a VA facility after a 
psychotic episode, and with a poor history of taking his 
prescriptions.  The veteran was treated as an outpatient at 
the VA from January 2003 through October 2004, when he was 
deemed stable on current psychotropic medications.  VA 
treatment in April and June 2005 reveal the veteran was 
without hallucinations and delusions.

Competent medical evidence in the form of a VA examination of 
October 2006 shows a current psychiatric disability of 
schizophrenia, chronic, paranoid type, that pre-existed 
military service.  As to the question of whether the 
veteran's psychiatric disability was aggravated by service, 
the physician opined that although the veteran exhibited 
worsening of his pre-existing psychiatric condition during 
military service, it was a situation considered to be the 
natural progression of his psychiatric condition.  The 
examiner noted that the veteran suffered exacerbation of his 
symptomatology in reaction to a serious criminal case.  "The 
veteran's diagnosis of Schizophrenic chronic paranoid type 
condition was not affected by any military service event or 
episode, nor is the result of, due to, nor caused by his 
military service".   

There is no clear and unmistakable evidence that the 
veteran's preexisting psychiatric disorder was aggravated by 
service.  Private and VA treatment records of September 1972 
through June 2005 indicate that while the veteran had periods 
of hospitalization and other periods of treatment, the more 
current records show him as doing better.  The October 2006 
opinion which explicitly indicates that the veteran's 
psychiatric disorder was not aggravated by service is 
supported by evidence that the veteran's psychiatric 
condition actually improved after service.

Based on this evidence, the Board finds that the veteran's 
psychiatric condition did not permanently increase in 
severity in service; that is, there is no clear and 
unmistakable evidence that the veteran's preexisting 
psychiatric disability was aggravated in service.  For these 
reasons, the Board finds that the veteran's preexisting 
psychiatric disorder was not aggravated by his active 
service.  

In reaching its conclusions, the Board has considered and 
applied the aggravation standards indicated in VAOPGCPREC 3- 
2003 and in Wagner, supra.  The VA General Counsel 
interpreted that the presumption of soundness is rebutted 
only where clear and unmistakable evidence shows that the 
condition existed prior to service and clear and unmistakable 
evidence shows that it was not aggravated by service.  
VAOPGCPREC 3-2003.  In the above analysis, the Board applied 
the clear and unmistakable evidence standard to find that the 
veteran's psychiatric disorder clearly and unmistakably 
existed prior to service, and that the preexisting 
psychiatric disorder was not aggravated during service, so 
the presumption of soundness is rebutted.  As the standard is 
clear and unmistakable evidence to rebut the presumption of 
sound condition at service entrance, the rule of resolving 
reasonable doubt in the veteran's favor is not applicable in 
this case.


ORDER

Service connection for a psychiatric disorder is denied



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


